SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: xPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to Section 240.14a-12 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 5 (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): oNo fee required. xFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: $1.00 5) Total fee paid: $0.00 oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Dated Filed: PRELIMINARY MATERIALS WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 5 17782 Sky Park Circle Irvine, California 92614 1-714-662-5565, Extension 600 , 2015 Dear Holders of Units of Limited Partnership Interest (“Limited Partners”): Enclosed please find a Consent Card for you to complete and forward. In the alternative, you may vote via the Internet or the telephone. You own Units of Limited Partnership Interest in WNC Housing Tax Credit Fund VI, L.P., Series 5, a California limited partnership (the “Partnership”). We are writing to request your consent to authorize WNC & Associates, Inc., as the general partner of the Partnership, to sell the remaining investment asset of the Partnership. Upon the sale, we would wind up the Partnership’s affairs and we would terminate the Partnership. In connection with the Proposal, attached are a Notice for Action by Written Consent, a Consent Solicitation Statement, which contains important information relating to the Proposal, and a Consent Card with a return envelope. You are urged to read the Consent Solicitation Statement carefully. If you are in doubt as to how to deal with the matters described in the Consent Solicitation Statement you should consult your financial advisor. If you want your vote to be represented, you should vote via the Internet or the telephone or complete the enclosed Consent Card and sign, date and return it promptly in the enclosed postage-paid envelope, or in another manner set forth in the section of the attached Consent Solicitation Statement entitled “Voting Rights and Procedures.” Please note that this solicitation will expire no later than 5:00 p.m. (Pacific Time), on , 2015, unless extended. Sincerely, WNC & Associates, Inc., General Partner NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS: APPROVED OR DISAPPROVED OF THE PROPOSAL; PASSED UPON THE MERITS OR FAIRNESS OF THE PROPOSAL; OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THE CONSENT SOLICITATION STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. 714.662.5565714.662.4412 F 17782 Sky Park Circle, Irvine, California 92614 wncinc.com PRELIMINARY MATERIALS WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 5 NOTICE FOR ACTION BY WRITTEN CONSENT OF LIMITED PARTNERS To the Limited Partners of WNC Housing Tax Credit Fund VI, L.P., Series 5 (the “Partnership”): We are writing to request your consent to sell the remaining investment of the Partnership. Because you are a holder of one or more units in the Partnership, we are asking for your consent to the Proposal. Please carefully review the information in the enclosed Consent Solicitation Statement before voting. If you have any questions or require assistance in voting via the Internet or the telephone or in completing and forwarding the enclosed Consent Card, please call WNC & Associates, Inc. at 1-714-662-5565, Extension 600. DATED , 2015 at Irvine, California. WNC & Associates, Inc., General Partner IMPORTANT: YOUR PARTICIPATION IS VERY IMPORTANT. PLEASE EITHER VOTE VIA THE INTERNET OR THE TELEPHONE OR COMPLETE THE ENCLOSED CONSENT CARD AND SIGN, DATE AND RETURN IT PROMPTLY BY MAIL OR FAX. FAILURE TO VOTE WILL HAVE THE SAME EFFECT AS A VOTE AGAINST THE LIQUIDATION. PRELIMINARY MATERIALS CONSENT SOLICITATION STATEMENT PROPOSED ACTION BY WRITTEN CONSENT OF LIMITED PARTNERS OF WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 5 , 2015 INTRODUCTION AND SUMMARY General This Consent Solicitation Statement is being furnished to holders (the “Limited Partners”) of Units of Limited Partnership Interest (the “Units”) in WNC Housing Tax Credit Fund VI, L.P., Series 5, a California limited partnership (the “Partnership”), in connection with the solicitation of approval for the sale of the last of the Partnership’s investment assets (the “Proposal”). The sole general partner of the Partnership is WNC & Associates, Inc., a California corporation (the “MGP”). The Partnership is governed by its Agreement of Limited Partnership dated as of March3, 1997 (the “Partnership LPA”). Dissolution and Termination The Partnership invested in limited partnerships or limited liability companies (the “Local Limited Partnerships”) which owned apartment complexes for low-income tenants (the “Apartment Complexes”). The Partnership’s interests in Local Limited Partnerships are referred to as “Local Limited Partnership Interests” herein, and the general partners or managing members of the Local Limited Partnerships are referred to as “Local General Partners” herein. All but one of the Partnership’s investment assets have been sold. The remaining Local Limited Partnership is Apartment Housing of Theodore, Ltd. (“AHOT”). Upon approval of the Proposal, we willseek to sell the Partnership’s remaining investment asset (either through a sale by the Partnership of its interest in AHOT or through the sale by AHOT of its Apartment Complex). On such date as AHOT is sold, the Partnership would be dissolved (the “Dissolution”). Upon Dissolution, the Partnership would be wound up, which means that net sales proceeds from AHOT, if any, and any other Partnership funds would be used to pay Partnership obligations and liabilities, including accrued fees and unpaid loans to the MGP, and the remaining cash, if any, would be distributed in the manner set forth in the Partnership LPA. Cash distributions are not expected. We will then file a Certificate of Cancellation with the California Secretary of State, whereupon, or at such later time as may be specified in the Certificate of Cancellation, the Partnership will be terminated and will cease to exist (the “Termination”). As part of the Dissolution and Termination process, the registration of the Units under the Securities Exchange Act of 1934 would be terminated. Our goal is the disposition of the AHOT investment asset during 2015. However, no buyer has yet been identified and consents of third parties to a disposition are required. Accordingly, there can be no assurance that a sale will occur in 2015. THE PROPOSAL WOULD NOT PERMIT THE SALE OF AHOT TO THE MGP OR AN AFFILIATE OF THE MGP. QUESTIONS AND ANSWERS ABOUT THIS CONSENT SOLICITATION STATEMENT AND THE PROPOSAL Q:Why have I received this Consent Solicitation Statement? A:You have received this Consent Solicitation Statement because (1)the Partnership LPA does not permit the Partnership to sell at one time all or substantially all of the Partnership’s assets without the approval of the Limited Partners. You are entitled to vote because, according to the records of the Partnership, you owned Units on , 2015. Q:What does the Proposal involve? A:We are proposing to sell the Partnership’s remaining investment asset. In addition, the MGP intends to pay or make provision for all Partnership obligations and liabilities to the extent of the Partnership’s cash balances, and terminate the Partnership. Q:Will I receive any distributions under the Proposal? A.The MGP thinks it is unlikely that you will receive any distributions from the Proposal. Q:How can the Proposal be approved? A:The Proposal will be approved with the consent of a majority-in-interest of all Limited Partners. Q:How will proceeds from the sale of the AHOT Apartment Complex or Local Limited Partnership Interest be used? A:In accordance with the Partnership LPA, any Partnership cash will be used for the payment of debts and obligations, including debts and obligations owed to the MGP. Limited Partners should not include the expectation of distributions as a factor in deciding how to vote on the Proposal. Q:Why is the MGP proposing to sell the Partnership’s investment asset at this time? A:The MGP is recommending the Proposal. Reasons for the recommendation include: ● The sale of AHOT or the Dissolution may allow Limited Partners to use their unused passive losses. ● The Dissolution and Termination will eliminate the need for Limited Partners to include on their individual tax returns Schedule K-1 activity with respect to the Partnership. ● The AHOT Apartment Complex no longer produces tax credits, which was a principal benefit of investing in the Local Limited Partnership. AHOT is the last remaining Local Limited Partnership. ● It is now possible to sell the Apartment Complex or the Local Limited Partnership Interest without a recapture of prior tax credits. ● The appraised value of the AHOT Apartment Complex as set forth in the most recent appraisal report or update thereof is described below. That Apartment Complex is considered to be significantly underwater. ● After payment of its obligations, including obligations previously written off the financial statements but still owed to the MGP, the Partnership is expected to have insufficient cash to pay its current obligations. The Partnership has no source of income to pay its expenses. AHOT accrues an annual reporting fee of $500 to the Partnership pursuant to the AHOT governing partnership agreement, but this will not be sufficient to pay Partnership expenses. The Partnership is dependent on the willingness of the MGP to fund the payment of Partnership expenses. ● The Partnership was intended only to hold its investments for a single cycle of acquisition, generation of credits and disposition, and the Partnership LPA does not permit the Partnership to raise additional equity capital or to make new capital investments. Accordingly, the Partnership cannot make capital improvements or otherwise invest to continue its ownership of the AHOT Local Limited Partnership to generate any additional economic benefit from future tax credits. 2 ● The AHOT Apartment Complex is aging and the need for capital improvements and upgrades exists or may arise. ● Maintenance and administrative expenses associated with an aging Apartment Complex may increase. See “ANTICIPATED DISTRIBUTIONS AND ALLOCATIONS” below for a more extensive discussion of the obligations of the Local Limited Partnerships and the Partnership. We believe that in the case of the majority of Limited Partners, primary benefits of a sale of AHOT will be (i)the elimination of a Partnership Schedule K-1 for the Partnership, and (ii)the tax benefits associated with freeing up previously suspended passive activity losses. Assuming that an individual Limited Partner has held his or her Units since the Partnership’s initial offering, and that the Partnership’s passive activity losses have only been used by the Limited Partner to offset any previous passive activity income/gain from the Partnership, the MGP estimates that a sale and Termination will free up previously suspended passive activity losses to offset any taxable income and gain from a sale and Termination, and perhaps other income of the Limited Partner. However, each Limited Partner should consult his or her personal tax advisor to determine the actual amount, if any, of passive activity losses which the Limited Partner may have suspended. At conclusion of its acquisition phase, the Partnership had investments in 15 Local Limited Partnerships. Today the Partnership retains an interest in one of those Local Limited Partnerships. The Partnership’s third party expenses, consisting primarily of audit, tax and Securities and Exchange Commission reporting, generally do not decrease in proportion to the number of properties sold or transferred, although such expenses decrease to some extent. Q:How does this impact my need to file a Schedule K-1? A:You will get a final K-1 on Dissolution. A sale under the Proposal will afford the Limited Partners an exit strategy. There are few other opportunities to liquidate an investment in Units due to the absence of an established market for the Units. Q:Does the MGP recommend that I consent to the Proposal? A:Yes. The MGP recommends that Limited Partners consent to the Proposal by marking the box entitled “FOR” with respect to the Proposal on the enclosed Consent Card and returning the Consent Card promptly in accordance with the voting procedures described in “VOTING RIGHTS AND PROCEDURES” below. The MGP, however, has conflicts of interest in recommending the Proposal. For additional information regarding our conflicts of interest, see “SPECIAL FACTORS” below. Q:What will happen if the Proposal is approved? A:The MGP itself will seek to market and sell the AHOT asset. After the sale, the Partnership would use all cash on hand to pay Partnership debts and obligations. Immediately upon the sale, the MGP will take all necessary steps to wind up and terminate the Partnership. Our goal is to sell the AHOT asset, and complete the winding up and Termination during 2015, although there can be no assurance in this regard given that no buyer has been identified and that there is the need to obtain third party consents. Sale of the AHOT asset can be a complex process that may depend on a number of factors, some of which are beyond the MGP’s control. Accordingly, there can be no assurance that the sale, winding up and Termination will be completed within the specified time frame. Q:Will I owe any federal income tax as a result of the Proposal? A:The sale of the AHOT asset and the Termination (including consideration of the results of the sale of the Apartment Complex of Mansur Wood Living Center, L.P., which closed on February 6, 2014) may generate both ordinary income and capital gain to the Limited Partners for United States federal income tax purposes. On the other hand, the sale and the Termination may free up passive activity losses which may allow Limited Partners to gain the benefit of suspended and unused passive activity losses. Tax matters are very complicated and your tax consequences may depend on your financial situation and whether you purchased your Units in the original offering or in the secondary market. Please consult your tax advisor to determine the exact tax consequences to you. See “SPECIAL FACTORS” and “ANTICIPATED DISTRIBUTIONS AND ALLOCATIONS - Material Federal Income Tax Consequences” below. 3 Q:What if the Proposal is not approved? A:If the Proposal is not approved by a majority in interest of the Limited Partners, then the Partnership will continue to operate as a legal entity with its assets and liabilities, as will the AHOT Local Limited Partnership. Until disposition of the AHOT asset, you would continue to get a Schedule K-1 for the Partnership, subject to (i)the Partnership’s ability to pay for its preparation and distribution, which is expected to be contingent on the MGP’s willingness to fund the cost thereof, and (ii)AHOT’s ability to deliver a Schedule K-1 to the Partnership. AHOT’s ability historically to do so has been contingent on the willingness of the AHOT property manager, an affiliate of the Local General Partners, to defer a substantial portion of the property management fee. The Partnership and the AHOT Local Limited Partnership would continue to incur expenses. The average of annual Partnership expenses other than asset management fees for the past two years ended March 31, 2014 was approximately $151,000, and for the two years ended March 31, 2013 was approximately $80,000. The increase resulted from legal fees incurred in connection with the United Development Co. Local Limited Partnerships. (See “SPECIAL FACTORS – Fairness” below.) Anticipated annual operating expenses for the year ending March 31, 2016 other than asset management fees are approximately $33,000 and anticipated annual management fees for the year ending March 31, 2016 are approximately $4,900.The Partnership operated at a deficit for the last three completed fiscal years. We expect the Partnership will generate net cash for the fiscal year ending March 31, 2015. It had cash of approximately $35,000 as of December 31, 2014 and payables in a similar amount. Increases in Partnership cash during the past three full fiscal years and to date have resulted from sales activities and, in some of those years, the deferral by the MGP of payment of amounts due to it. Absent the sales that occurred in the last nine months, the Partnership expected that its cash flows and current assets would have been insufficient to meet the Partnership’s foreseeable cash requirements. The MGP had agreed to continue providing advances sufficient to fund the cash requirements of the Partnership through June 2015. The MGP is not required to do so, and at such time as the Partnership exhausts it cash resources from sales activities it will have no apparent resources to cause to be prepared its periodic reports with the SEC or its tax information returns with the IRS. The Partnership expects that it could fund its reporting and asset management obligations from cash on hand through March 2015. Thereafter, it would be dependent on the MGP to fund Partnership expenses. Any decision of the MGP to fund expenses will be made on a periodic basis, and no decision currently has been made to fund expenses beyond June 2015. Q:How long do I have to consent? A:You may submit your vote now using the Internet or the telephone. If you prefer, in the alternative please mark your vote, sign and return the Consent Card using the enclosed postage pre-paid envelope provided or fax it to Insurer Direct Corp at (202) 521-3464. In order for your Internet or telephone vote or Consent Card to be accepted, it must be received by 5:00 p.m., Pacific Time, on the earlier of the date on which the Limited Partners approve the Plan, or , 2015, unless extended by the MGP (the “Expiration Date”). See “VOTING RIGHTS AND PROCEDURES” below. Q:Can I revoke my vote? A:Yes. You may withdraw or revoke your vote at any time prior to 5:00 p.m., Pacific Time, on the Expiration Date. To be effective, a written or facsimile revocation or withdrawal of the vote must be received prior to the Expiration Date and addressed as follows: Investor Services, 17782 Sky Park Circle, Irvine, California 92614. A notice of revocation or withdrawal must specify the Limited Partner’s name and the number of Units being withdrawn. After the Expiration Date, all consents previously executed and delivered and not revoked will become irrevocable. Q:Do Limited Partners have dissenters’ rights? A:Under applicable state law, Limited Partners are not entitled to appraisal or other dissenter’s rights with respect to the value of the Units. There will not be any procedure by which a Limited Partner can seek an alternative valuation of his, her or its Units, regardless of whether the Limited Partner does or does not consent to the Proposal. 4 SPECIAL FACTORS A copy of the Partnership LPA may be requested from the Partnership, free of charge, upon written request to Investor Services, 17782 Sky Park Circle, Irvine, California 92614. Background and Purpose The Partnership is a California limited partnership formed to acquire interests in the Local Limited Partnerships, each of which was to own and operate an Apartment Complex. Each Apartment Complex qualified for the low-income housing tax credit under Section42 of the Code. Some Apartment Complexes also benefited from mortgage and/or rent subsidies or other forms of government assistance. The Partnership offered Units in a public offering that concluded on or about July9, 1998. Investors purchasing 25,000 Units contributed $24,918,000 to the Partnership. The Partnership holds an interest in one remaining Local Limited Partnership, which owns one Apartment Complex. To date, the Partnership has disposed of its interests in eight Local Limited Partnerships, and six Local Limited Partnerships have disposed of their Apartment Complexes and have liquidated or will liquidate the Partnership’s interest therein. The principal investment objectives of the Partnership described in its Prospectus were to provide tax benefits in the form of: ● A predictable stream of tax credits that Limited Partners could use to offset their federal income tax liabilities. The Partnership intended to invest in Local Limited Partnerships with a view to realizing tax credits sufficient to offset approximately $1,100 to $1,300 of federal income tax liabilities per Unit; and ● Tax losses which certain investors could use to offset passive income. And the following was included in the Risk Factors section of the Partnership’s prospectus: “Limitations on Sales of Apartment Complexes.Any Apartment Complex receiving an allocation of Credit Authority must execute an Extended Low Income Housing Commitment with the state allocating the Credit Authority. The Extended Low Income Housing Commitment will require that the Low Income Units within the Apartment Complex be rented as low-income housing for the Low Income Use Period. Accordingly, on any sale of an Apartment Complex during the Low Income Use Period, the purchaser would have to agree to continue to the low-income use of the Apartment Complex, thereby reducing the potential market, and possibly the sales price, for the property. Furthermore, the sale of an Apartment Complex may be subject to other restrictions. See “Risks of Government-Subsidized Housing Projects” below in this section and “Investment Objectives and Policies.” Accordingly, there can be no assurance that a Local Limited Partnership will be able to sell its Apartment Complex, or, if it does so, that any significant amount of Sale or Refinancing Proceeds will be distributed to the Unitholders. As a result, a material portion of the Low Income Housing Credits may represent a return of the money originally invested in the Series.” The Partnership has strived to meet its objectives. Not including any other past benefits of holding Units, such as distributions of cash and use or accrual of passive activity losses, the first Limited Partners admitted to the Partnership have received low-income housing tax credits in an amount of approximately 109.35% of their original investments. The 15-year federal tax credit compliance period has terminated for the AHOT Apartment Complex. Based on (i)comments and questions from Limited Partners with respect to a liquidation of their Units, (ii)the lack of a public market for the Units, and (iii)the original objective of the Partnership respecting the holding period for its Local Limited Partnerships, the MGP believes that the sale of the AHOT asset is desired by a majority-in-interest of the Limited Partners. Accordingly, the MGP is proposing the Proposal. 5 Alternatives The Partnership has engaged in sale transactions for all but one of its investment assets. Each sale was either a sale of the Partnership’s interest in the Local Limited Partnership, or a sale by the Local Limited Partnership of its Apartment Complex. One or the other of these alternatives is the only practical means available to the Partnership to dispose of its investment in AHOT in accordance with its stated investment objectives. The Partnership has completed 14 sales transactions as follows: three Apartment Complexes were sold after operational difficulties (to third parties), interests in four Local Limited Partnerships were sold after operational difficulties (three to the respective Local General Partners and one to a third party), two Apartment Complexes were sold through bankruptcy actions to third parties, two Apartment Complexes were sold to a third party, and five Local Limited Partnership Interests were sold to the Local General Partner thereof. These latter sales of two Apartment Complexes and five Local Limited Partnership Interests were with respect to Local Limited Partnerships that had not encountered operational difficulties. Each of the 14 sales was made after the end of the applicable 10-year credit period; eight sales were made after the end of the applicable 15-year LIHTC compliance period and the other sales occurred prior to the end of the applicable 15-year LIHTC compliance period. None of these sales were to affiliates of the MGP. See “SPECIAL FACTORS” below for information regarding all the sales. The MGP and its affiliates have been seeking buyers on behalf of the Partnership and on behalf of certain other investment funds syndicated by WNC or its affiliates for their respective investmentassets. The pool of potential buyers of existing low income housing properties is limited. Low income housing properties are subject to extended low income housing commitments, which are recorded against title, and are enforceable by the state and by the tenants. Often, low income housing is financed with a combination of “hard” (amortized) debt and “soft” (payable only from cash flow) debt. The latter will typically entail an additional regulatory agreement with the lender or the state addressing operating requirements and restrictions for the property. The lender under either type of loan may require the owner to maintain an operating reserve and a replacement reserve. This is the case for AHOT, which has a hard loan and a soft loan. Moreover, each Apartment Complex is subject to an Extended Low Income Housing Commitment. The Extended Low Income Housing Commitment for an Apartment Complex is between the owning Local Limited Partnership and the applicable state agency. Under the Extended Low Income Housing Commitment and applicable state agency procedures, the transfer of an Apartment Complex generally is subject to the approval of the state agency, and the approval of lenders, and the transfer of a Local Limited Partnership Interest may be as well. These circumstances limit the pool of potential buyers.Moreover, it can be difficult to obtain the consent of Local General Partners to sales; and as a consequence, some other WNC affiliated investment funds have resorted to litigation, which is expensive and time-consuming. In seeking to provide the Partnership with an exit strategy from its investments in accordance with thePartnership’s intended holding periods therefor, the Partnership determined that the pool of potential buyers would consist of buyers seeking to hold the Local Limited Partnership Interests or the Apartment Complexes for any tax losses they might generate or buyers with the ability to rehabilitate an Apartment Complex so as to generate a new 10-year allocation of tax credits. This rehabilitation would require financing from various sources, including equity from the sale of new tax credits allocated to the Apartment Complex as a consequence of the rehabilitation. However, any such rehabilitation must be performed in accordance with the requirements of the Internal Revenue Code, and the requirements of the local housing agency and state agency. Prior to commencing any such rehabilitation, the developer would have to either (i)apply to the state agency for a reservation of tax credits under Internal Revenue Code Section42; or (ii)apply for state private activity bonds subject to the requirements and volume cap of Internal Revenue Code Section146 and state law. Either alternative requires the developer, among many other things, to establish that sufficient financing is available to acquire the real property, rehabilitate the Apartment Complex, and cover operating deficits. Accordingly, the MGP determined that any buyer would need to possess certain characteristics to establish an ability to complete the rehabilitation, including, among others: (i)a familiarity with the jurisdiction in which the Apartment Complex is located; (ii)a good working relationship with such jurisdiction and its housing agency; (iii)a good working relationship with the state agency; (iv)a good working relationship with the existing lender; (v)a good working relationship with the lenders willing to provide construction and permanent financing for low income housing; (vi)a good working relationship with a non-profit agency the mission of which is to assist in the development and operation of low income housing; involvement of a non-profit agency provides real estate tax abatements which are often critical to the operational success of a low-income housing property; (vii)a good working relationship with contractors and other trade persons in the jurisdiction; and (viii)an established ability to syndicate the resulting tax credits, which requires a syndicator with 6 an investment track record and relationships with investors in low income housing tax credit investment funds. The Partnership does not have the ability to engage in this rehabilitation itself, because it was structured to hold its investments for a single cycle of acquisition, generation of credits and disposition. The Partnership LPA does not permit the Partnership to raise additional equity capital or to make new capital investments. Accordingly, the Partnership could not make capital improvements or otherwise invest to continue its ownership of the Local Limited Partnerships to generate any additional economic benefit from future tax credits. In furtherance of an exit strategy for the Partnership, the MGP inquired of the respective Local General Partners whether they had an interest in purchasing the relevant Local Limited Partnership Interest and/or the Apartment Complex. With regard to AHOT, the Local General Partners thereof are not interested in acquiring the Local Limited Partnership Interest from the Partnership, and are not interested in selling the Apartment Complex. Additionally, certain affiliates of the MGP considered providing an exit strategy through the acquisition of some of the Partnership’s investmentassets still owned at the beginning of 2014. In pursuit thereof, such affiliates, the Partnership and the MGP prepared and filed with the Securities and Exchange Commission consent solicitation materials and a Rule 13e-3 Transaction Statement in early 2014. Instead, the MGP was able to identify buyers for all of the Partnership’s investmentassets other than AHOT, and no definitive consent materials were prepared. Reasons Before recommending the Proposal, the MGP considered the benefits and risks associated with the continued ownership of the AHOT asset by the Partnership. The MGP recommends the Proposal for the following reasons: ● The sale of AHOT or the Dissolution may allow Limited Partners to use their unused passive losses. ● The Dissolution and Termination will eliminate the need for Limited Partners to include on their individual tax returns Schedule K-1 activity with respect to the Partnership. Many Limited Partners find the Schedule K-1 required from their investment in the Partnership complicated to report on their own tax returns. That may require individuals to incur tax return preparation costs they would not otherwise have to incur. ● The AHOT Apartment Complex no longer produces tax credits, which was a principal benefit of investing in the Local Limited Partnership. AHOT is the last remaining Local Limited Partnership. ● It is now possible to sell the Apartment Complex or the Local Limited Partnership Interest without a recapture of prior tax credits. ● The appraised value of the AHOT Apartment Complex as set forth in the most recent appraisal report or update thereof is described below. That Apartment Complex is considered to be significantly underwater. ● After payment of its obligations, including obligations previously written off the financial statements but still owed to the MGP, the Partnership is expected to have insufficient cash to pay its current obligations. The Partnership has no source of income to pay its expenses. AHOT accrues an annual reporting fee of $500 to the Partnership pursuant to the AHOT governing partnership agreement, but this will not be sufficient to pay Partnership expenses. The Partnership is dependent on the willingness of the MGP to fund the payment of Partnership expenses. ● The Partnership was intended only to hold its investments for a single cycle of acquisition, generation of credits and disposition, and the Partnership LPA does not permit the Partnership to raise additional equity capital or to make new capital investments. Accordingly, the Partnership cannot make capital improvements or otherwise invest to continue its ownership of the AHOT Local Limited Partnership to generate any additional economic benefit from future tax credits. ● The AHOT Apartment Complex is aging and the need for capital improvements and upgrades exists or may arise. ● Maintenance and administrative expenses associated with an aging Apartment Complex may increase. The Partnership’s objective was to derive low income housing tax credits from its investment in the Local Limited Partnership Interests, and no further credits can be earned without the infusion of substantial capital for rehabilitation of the AHOT Apartment Complex in accordance with the requirements of the federal low income housing tax credit program. The Partnership does not have the necessary capital. The income tax liability from a sale of the AHOT asset should be offset for an individual Limited Partner to the extent that the Limited Partner has unused passive losses attributable to the AHOT asset or other sources. 7 In recommending approval of the Proposal, the MGP believes it is important to note that the only realistic use of the AHOT Apartment Complex is as low income housing, based primarily on location, original design as low income housing with very basic amenities, the subsidized financing and the restrictions of the Extended Low Income Housing Commitment. The AHOT Apartment Complex is subject to an Extended Low Income Housing Commitment, which effectively requires that the Apartment Complex be operated as low-income housing for a period as set forth in the chart that follows: Apartment Complex Extended Low Income Housing Commitment terminates: Harbor Run (owned by Apartment Housing of Theodore, LTD) The current Local General Partners of the AHOT Local Limited Partnership are not affiliates of the MGP. As discussed above, the MGP has contacted the non-affiliated Local General Partners to determine if they have any interest in purchasing the Partnership’s interest in AHOT or the AHOT Apartment Complex, and if they have the ability to do so in the near term. With regard to AHOT, the Local General Partners thereof are not interested in acquiring the Local Limited Partnership Interest from the Partnership, and are not interested in selling the Apartment Complex. The MGP is seeking to find a buyer for the Local Limited Partnership Interest AHOT. Because the Apartment Complex of AHOT is significantly underwater, the MGP would consider nominal consideration for any sale, and does not expect more than nominal consideration. If the Proposal is approved, our goal is to sell the AHOT asset during 2015. If so, the MGP believes that the Dissolution and Termination could also occur in 2015. There can be no assurance in this regard. In particular, a buyer might be difficult to identify, and third party approvals to sales, including approval of the Local General Partners, state agencies, and lenders, might be difficult to obtain. The tax year of the Partnership is the calendar year. Effects The economic effects of the sale, together with the economic effects of the Dissolution and Termination, are discussed below under “ANTICIPATED DISTRIBUTIONS AND ALLOCATIONS.” As discussed elsewhere herein, if the Proposal were approved and the sale of the AHOT asset were completed, the Partnership would be dissolved, its affairs wound up, and its Certificate of Limited Partnership cancelled. In connection with such Dissolution and Termination, the registration of the Units would be terminated under the Securities Exchange Act of 1934. The estimated costs savings to the Partnership on an annual basis from a Dissolution and Termination are estimated to be approximately $38,000, as discussed above under “QUESTIONS AND ANSWERS ABOUT THIS CONSENT SOLICITATION STATEMENT AND THE PROPOSAL.” Appraisals and Reports The Partnership obtained appraisals of each Apartment Complex over the last several years. In some cases, updates of value were received for the Apartment Complexes that were appraised. The most-recent appraisal for the AHOT Apartment Complex is included in the chart that follows: Local Limited Partnership Apartment Complex Type and Date of Valuation Valuation (subject to restricted rents) Approximate Mortgage Debt at 12.31.13* Company Performing Evaluation Apartment Housing of Theodore, LTD Harbor Run Appraisal - 10.15.13 Gill Group 8 *Does not include any Local Limited Partnership obligations other than unpaid mortgage debt and accrued interest balances. The Gill Group appraisal utilized the following techniques to determine a valuation: the cost approach, and the income approach. The cost approach considers the current cost of replacing a property, less depreciation from three sources: physical deterioration, functional obsolescence and external obsolescence. A summation of the market value of the land, assumed vacant and the depreciated replacement cost of the improvements provides an indication of the total value of the property. The income approach is based on an estimate of the subject property’s possible net income. The net income is capitalized to arrive at an indication of value from the standpoint of an investment. This method measures the present worth and anticipated future benefits (net income) derived from the property. The Gill Group appraisal was prepared by Samuel Todd Gill. Samuel Todd Gill has been completing appraisals and market studies for more than 30 years. According to the appraisal, he has extensive multifamily experience specializing in work for the Department of Housing and Urban Development as well as lenders and developers in the Low-Income Housing Tax Credit programs. His accreditations include (i)General Accredited Appraiser (National Association of Realtors), and (ii)State Certified General Real Estate Appraiser (25 states). No limitations were imposed by the Partnership on the appraiser’s investigation. The appraiser selected the income approach as the approach to be afforded the most weight in determining appraised value. From the appraiser, the MGP understands that this approach is considered to provide the best indication of value for the subject, and is used almost universally for low income housing properties. According to the appraisers, the U.S.D.A. - Rural Development handbook states that the income approach should be the one given the most weight. U.S.D.A. - Rural Development provides federal loans and other subsidies to low income properties. The appraiser is of the view that for any kind of affordable multifamily or other complicated property type, it is very important to understand how the property operates and how its operation compares to other similar properties in and around the market. The information on historic income, expenses, etc., is readily available, and gives a good starting point for understanding the basis of value. In the view of the appraiser, the income approach is the best because there are several layers of information available whereas the sales comparison and cost approaches may have little or none. The appraisal listed above will be made available for inspection and copying at the principal executive offices of the Partnership during its regular business hours by any Limited Partner or representative of a Limited Partner who has been so designated in writing. A copy will be transmitted by the Partnership to any Limited Partner or representative of a Limited Partner who has been so designated in writing upon written request and at the expense of the requesting Limited Partner. Other than with respect to the rendering of the appraisals, updates of value and/or opinions of value reports during the past two years there has been no material relationship between Gill Group and the Partnership or its affiliates, including the MGP. Gill Group received a total of approximately $15,000 from the Partnership during the period from November 1, 2012 to October 31, 2014. Gill Group received a total of approximately $425,000 from the MGP and its affiliates during that period. Gill Group was selected by the Partnership based on the MGP’s belief as to their expertise in appraising low-income housing properties. The MGP’s belief is based on past experience with Gill Group, which has rendered appraisals of properties invested in by the Partnership and other investment funds syndicated by the MGP, on their knowledge of the low-income housing industry, and on recommendations from others in the low-income housing industry. In some cases, cost was a factor in determining the identity of the appraiser. Fairness The MGP has consented to the Proposal, subject to the considerations discussed below under “CONTINGENCIES.” 9 The MGP believes that the Limited Partners are interested in a means of liquidating their investment in the Partnership. However, the Proposal has not been initiated by the Limited Partners. The Proposal has been initiated by the MGP. The steps that have been and are being taken to provide the Limited Partners with procedural safeguards are: (i)the submission of the Proposal to the Limited Partners (all of whom are unaffiliated with the MGP) for their approval; (ii)the approval of the Proposal by the disposition committee of WNC; and (iii)the commissioning of an independent appraisal of the AHOT Apartment Complex. The factors are listed in descending order of importance, i.e., the first factor listed was given the most weight in reviewing the procedural fairness of the Proposal, although, as a practical matter, this process is an approximation of the weight given to each factor because each factor is relevant and the MGP was not able to weigh the relative importance of each factor precisely. The MGP is a privately owned entity and it does not have independent members on its board of directors or committees thereof. See “MANAGEMENT” below. Although there are no such independent members, the disposition committee has established processes and procedures that must be pursued. Because the receipt of an appraisal is only one component of the processes and procedures, the MGP has ordered committee action before the appraisal, although, as indicated above, this process is an approximation of the weight given to each factor and the MGP was not able to weigh the relative importance of each factor precisely. Generally, the disposition team reviews properties of all investment funds annually, and the investment funds themselves, to determine which properties are appropriate for disposition and which funds are appropriate for liquidation, based on the stage of each property vis-à-vis its 10-year credit period and 15-year compliance period. Once properties and funds are prioritized purchasers are solicited and solicited and unsolicited bids are reviewed. This process is consistent with the finite-life nature of the Partnership, and its investment objectives described above under “SPECIAL FACTORS - Background and Purpose.” As is the case with regard to the other investment funds referred to therein, the Partnership is a self-liquidating finite life limited partnership that was formed to acquire interests in Local Limited Partnerships for the production of low income housing tax credits. Its investment objective was to acquire these interests, hold them for the production of low income housing tax credits, and then sell all assets and liquidate the Partnership when the credits were realized and substantially all compliance periods were completed, assuring avoidance of credit recapture. In furtherance of these objectives of the Partnership, an appraisal or opinion of value was requisitioned for Partnership assets, and the value was run through the provisions of the limited partnership agreement or operating agreement of the entity owning the property to determine what, if any payments and distributions would be made to the Partnership. Each such agreement includes detailed provisions identifying the manner in which sale proceeds are used by the property-owning entity to pay its debts and obligations, and to the extent there are funds thereafter remaining, make distributions to its partners or members. In turn, the aggregate amount that would be paid to the Partnership, either as distributions or repayment of advances previously made by the Partnership to the property-owning entity, is run through the provisions of the Partnership LPA. This determines what, if any obligations would be repaid to WNC and its affiliates, and what, if any distributions would be made to the Limited Partners. Although there is no requirement that an asset be sold for its appraised value, the appraised value is used in the first instance to determine if an asset should be marketed. If the appraised value of an Apartment Complex is an amount that exceeds the obligations of the Local Limited Partnership, the Apartment Complex is listed for sale or other marketing efforts are undertaken. If the appraised value indicates that the Apartment Complex is “underwater” (i.e., the obligations of the Local Limited Partnership exceed the appraised value), then the asset would be offered through the efforts described above under “SPECIAL FACTORS - Alternatives.” Approval of the Proposal is not structured with a stated condition that requires approval be from a majority of Limited Partners not affiliated with the MGP. However, neither the MGP nor any of its affiliates owns any Units. Accordingly, if the Proposal is approved it will be approved by Limited Partners who are not affiliated with the MGP. No unaffiliated representative has been engaged to act on behalf of unaffiliated Limited Partners in negotiating the terms of the Proposal and/or in preparing a report concerning the procedural or substantive fairness of the transaction. The MGP has considered a number of material factors regarding the substantive fairness of the Proposal. The factors are listed in descending order of importance, i.e., the first factor listed was given the most weight in reviewing the substantive fairness of the Proposal, although, as a practical matter, this process is an approximation of the weight given to each factor because each factor is relevant and the MGP was not able to weigh the relative importance of each factor precisely.: (i)the Partnership is a finite life entity formed to acquire and hold properties for an approximate fifteen-year low income housing tax credit cycle, sell its investments and liquidate; 10 (ii)current and historical purchase prices for properties developed and operated as low-income housing and sold by investment funds managed by the MGP, including the Partnership and other syndicators. Substantially all of such properties (or interests therein) sold in the last two years of which the MGP is aware have been sold for purchase prices based on appraised values, where appraised values exceed aggregate indebtedness. In cases where the appraised values are less than the aggregate indebtedness, the sales prices have been for amounts intended, at best and if possible, to cover closing costs. Sales made by the Partnership to date are described in the chart below in this section. In the aggregate, during the preceding two years, investment funds managed by the MGP have engaged in more than 120 sale transactions since January 1, 2013, of which more than 115 were related to tax credit properties. (The balance were related to low-income properties placed in service prior to the 1986 legislation creating the low-income housing tax credit. The properties were invested in for the losses they generated, rather than the credits, but are otherwise similar to tax credit properties.). Of the more than 120, more than 100 entailed the sale of the local limited partnership interests alone, or the sale of the local limited partnership interests and the general partner interests, more than 20 entailed the sale of the apartment complexes, and one entailed a redemption of the local limited partnership interest. The apartment complexes were located in 34 states across the Southeast, Midwest, South, Southwest and West; (iii)the appraisal indicates that the value of the AHOT Apartment Complex is substantially underwater; (iv)the Limited Partners are not expected to recognize forgiveness of debt income under the Proposal (although they will as a result of the sale of the Apartment Complex of Mansur Wood Living Center, L.P.). Cancellation of all or part of a debt that is secured by property (such as the Apartment Complexes) may occur because of a foreclosure, a repossession, a voluntary return of the property to the lender, abandonment of the property, or a principal residence loan modification. In general, the canceled amount of debt is included in gross income and taxed as ordinary income unless an exclusion or exception applies. Although contingent on the circumstances of a particular Limited Partner, the tax rate on ordinary income generally is higher than that on gain from the sale of a capital asset. See “ANTICIPATED DISTRIBUTIONS AND ALLOCATIONS - Material Federal Income Tax Consequences.” (v)the Units are and since issuance have been illiquid and the net book value of the Units as of March 31, 2014, and for many years prior thereto, was, negative. The net book value of the Units increased to a positive number as of September 30, 2014 as a consequence of income generated by sales activity, and as of December 31, 2014 was $54.92 per Unit; (vi)the net book value of the AHOT Local Limited Partnership Interest as of December 31, 2014 is zero; (vii)the AHOT Local Limited Partnership Interest is the Partnership’s only non-cash asset. Accordingly, the MGP is of the view that the Partnership has no liquidation value separate and apart from its cash and the AHOT Local Limited Partnership Interest; (viii)the AHOT Local Limited Partnership Interest is the Partnership’s only non-cash asset. Accordingly, the MGP is of the view that the Partnership has no going concern value separate and apart from its cash and the AHOT Local Limited Partnership Interest; and (ix)the purchase price will be paid entirely in cash. Generally, based on time value of money considerations, Limited Partners who have already used passive losses from the Partnership may have a better overall result from the Partnership than Limited Partners who have not used their passive losses. Limited Partners who have used their passive losses would have reduced their tax liability at the time of use, whereas Limited Partners who have not used passive losses would only be reducing their tax liability on sale or Dissolution. Similarly, Limited Partners purchasing Units from a person other than the Partnership may have less passive losses to use at this time; however, under time value of money considerations they would have already received a benefit from the reduced purchase price of their Units. There is no established secondary market for the Units, and to the best of the MGP’s knowledge any Units purchased from a person other than the Partnership would have been purchased at a steep discount from the offering price. 11 For many Limited Partners who are individuals, the tax benefits of passive losses are available only upon the sale of Partnership assets, or the Dissolution and Termination. An individual Limited Partner’s passive losses from an asset in most cases should be available to offset some or all of the gain from the sale of the asset. The use of the passive losses to offset such gain is in addition to the benefits the Limited Partners have already received from claiming the low income housing tax credits. Some Limited Partners may have accounted for their investment in the Partnership on an entity basis, and have not claimed passive losses in connection with prior transfers of Partnership assets. For these Limited Partners, passive losses might not be available until the Dissolution and Termination. Such Limited Partners have recognized gain on prior sales of the Partnership assets, and will do so on the sale of the AHOT asset in 2015 without the benefit of Dissolution and Termination passive losses, unless Dissolution and Termination occurs in 2015. This is consistent with the disclosure provided in the Partnership’s prospectus. Following is chart showing the sales of Partnership assets to date. Local Limited Partnership Date of Sale Type of Sale Purchase Price Net Distribution to the Partnership (1) Local General Partner Purchaser Concord Apartment Partners, L.P. 5/28/2009 Apartment Complex New Communities, LLC (2) JJWIN, LLC (2) Murfreesboro Villas Limited Partnership 11/16/2009 Local Limited Partnership Interest $1 $1 Murfreesboro Industrial Development Corporation (2) Phil A. Terrell (2) Chillicothe Plaza Apts., L.P. 12/31/2010 Local Limited Partnership Interest MBL Development Co. (2) JLL Investments, LLC (2) Enhance Limited Partnership 2/28/2011 Local Limited Partnership Interest Metro City Redevelopment Coalition, Inc. (2) Metro City Management, Incorporated (2) Austin Gateway, Ltd. 8/31/2012 Local Limited Partnership Interest $0 $0 Gary L. Kersch (2) Doublekaye Corp. (2) El Reno Housing Associates Limited Partnership 8/31/2012 Local Limited Partnership Interest / Local General Partner Interest WNC Oklahoma, L.L.C. AHDF-Ashton on the Green L/P, L.L.C. (2) United Development Co., L.P. - 97.1 10/9/13 Apartment Complex $0 Harold E. Buehler, Sr. and Jo Ellen Buehler (2)(4) Urban Properties Management, LLC (2) United Development Co., L.P. - 97.2 10/9/13 Apartment Complex $0 Harold E. Buehler, Sr. and Jo Ellen Buehler (2)(4) Urban Properties Management, LLC (2) Hughes Villas Limited Partnership 1/31/14 Local Limited Partnership Interest Billy W. Bunn (2) Hughes Villas Limited Partnership II (2) 12 Hillcrest Heights, L.P. 4/15/14 Apartment Complex Shelter Resource Corporation Mike Judge and Lauri Kleinman (2) Spring Valley Terrace Apartments, L.L.C. 8/31/14 Local Limited Partnership Interest Spring Valley Terrace, Inc. FSL St. Alexander, LLC (2) Mark Twain Senior Community Limited Partnership 8/8/14 Apartment Complex Housing Alternatives, Inc. Oakland Affordable Housing Group, LLC (2) Bradley Villas Limited Partnership 12/31/14 Local Limited Partnership Interest $1 $1 Jon W. Lamm Jon W. Lamm (2) Mansur Wood Living Center, L.P. 2/6/14 Apartment Complex LVMW, LLC Premier Carbon Cliff, LLC (2) The sale of an apartment complex was made by the Local Limited Partnership and the proceeds therefrom were first used to pay debts and obligations of the Local Limited Partnership, including mortgages and obligations to the Local General Partners and the Partnership, to the extent of such proceeds. The balance was then distributed to the Partnership, as the limited partner of the Local Limited Partnership, and the Local General Partner in accordance with the terms of the Local Limited Partnership partnership agreement. “Net Distribution to the Partnership” does not include a repayment of advances or distributions from reserves. None of these are affiliates of the MGP. Four properties owned by three investment funds were sold with the approval of the bankruptcy court for an aggregate purchase price less than the aggregate mortgages and other obligations. The stated purchase price results from an accounting allocation by the MGP based on the number of residential units in each Apartment Complex. Following the death of Harold Buehler, and as a means to filing a petition in bankruptcy, Jo Ellen Buehler was removed as Local General Partner and replaced by WNC Housing, L.P. ANTICIPATED DISTRIBUTIONS AND ALLOCATIONS Dissolution and Termination If the Proposal is approved by a majority in interest of the Limited Partners, the MGP will seek to sell the Partnership’s AHOT Local Limited Partnership Interest or to cause the Local General Partners to sell the AHOT Apartment Complex. In the view of the MGP, at present the value of the AHOT Apartment Complex (and in turn, the value of the AHOT Local Limited Partnership Interest) is substantially less than the outstanding debt of the Local Limited Partnership. Prior to completing the Dissolution and Termination, the Partnership is required to file all tax returns with federal, state and local tax authorities, and, subject to the availability of funds to pay the costs of doing so, is required to file all reports with the Securities and Exchange Commission and provide or make available such reports to Limited Partners in accordance with the Partnership LPA. Pending the sale of the AHOT Apartment Complex or AHOT Local Limited Partnership Interest, the Local Limited Partnership will continue to lease units in the Apartment Complex and the Partnership will continue to operate, subject to the availability of funds to pay the cost thereof. 13 The MGP’s objective is to sell the AHOT asset during 2015. A sale, however, can be a complex process which may depend on a number of factors, and some of these factors are beyond the MGP’s control. For example, the Partnership may be pursuing claims against others or defending litigation. Currently, there are no claims of which the MGP is aware, or litigation, but there can be no assurance that none will arise. The Local General Partners have consent rights over a sale, and receipt of such consent might be delayed or not forthcoming. In this regard, the Local General Partners of AHOT have indicated that they are averse to a sale of the Apartment Complex, which practically limits the exit strategy to a sale of the Local Limited Partnership Interest. Moreover, a sale of either the Apartment Complex or the Local Limited Partnership Interest might be subject to approval of the state tax credit agency having jurisdiction, or lenders. There may be other contingencies to which the Partnership may become subject. Consequently, the sale may take longer than expected. Interests of Certain Persons in the Proposal You should be aware that the MGP, although it is required to perform in a manner consistent with its fiduciary duties to the Partnership and the Limited Partners, would have interests in the Proposal that may differ from those of the Limited Partners. Such interests include the following: ●Any accrued but unpaid asset management fees and any loans advanced to the Partnership by the MGP will be paid prior to any distributions to the Limited Partners. ●The Dissolution and Termination of the Partnership will eliminate any potential liability of the MGP for liabilities of the Partnership and, perhaps, actions taken by the MGP as a fiduciary. ●Under limited circumstances (see “SUMMARY OF THE PARTNERSHIP LPA”), an affiliate of the MGP may become the Local General Partner of the AHOT Local Limited Partnership and as such might be entitled to repayment of debts and accrued fees, a sales preparation fee and/or a percentage of the net sales proceeds, and a sale would eliminate any potential liability of the Local General Partner for liabilities of the Local Limited Partnership and, perhaps, actions taken by the Local General Partner as a fiduciary. When an affiliate becomes a Local General Partner, it steps in the shoes of the non-affiliated Local General Partner and obtains the benefit and burdens that were originally negotiated by the non-affiliated Local General Partner. The terms of the governing documents of the Local Limited Partnership are not revised to benefit the affiliate. ●The MGP may have ongoing business relationships with potential purchasers of the AHOT asset. Expenses The Partnership will pay (directly or indirectly) for the expenses of any sale of the AHOT asset, and will pay for the expenses of this solicitation and, if a sale occurs, the Dissolution and Termination. Expenses of the solicitation include but are not limited to the costs of mailing and printing this Consent Solicitation Statement, any supplements to it, telephone calls, legal, appraisals and other valuation, and accounting fees. The Partnership will pay these expenses whether or not any sale is consummated. Dissolution and Termination expenses include filing fees, legal and accounting fees not included as solicitation expenses, travel expenses and all other fees related to the Dissolution and Termination. Partnership-level Dissolution and Termination expenses include tax filing expenses. Local Limited Partnership-level liquidation expenses include the legal fees and other costs associated with the sale of an Apartment Complex. Estimated Results of Sale and Dissolution Liabilities. The AHOT Local Limited Partnership has certain liabilities that would have to be satisfied from sales proceeds of an Apartment Complex before any distributions would be available to the Partnership. These include the mortgage balances. Furthermore, because the Partnership owns less than 100% of the economic interest of the Local Limited Partnership, the distributable proceeds of the sale of the Apartment Complex would be divided among the Partnership and the Local General Partners. 14 Restrictions. The AHOT Apartment Complex is no longer subject to the 15-year LIHTC compliance period imposed by Section42 of the Code; however, other income and/or rent restrictions may continue to limit the use of the property beyond the 15-year LIHTC compliance period. Because the AHOT Local Limited Partnership is currently controlled by Local General Partners that are unaffiliated with the MGP, there may be more restrictions on the Apartment Complex than the MGP is aware of, and there may be certain local and state level restrictions on the Apartment Complex that are not described below or elsewhere in this Consent Solicitation Statement. Some examples of additional restrictions are as follows: Extended Use Restrictions. Pursuant to Section42 of the Code, all properties that received LIHTC allocations in 1990 or any subsequent year are subject to affordable housing use restrictions for a minimum period of 30 years, or an additional 15 years beyond the expiration of the 15-year LIHTC compliance period. These restrictions are set forth in an agreement between the Local Limited Partnership and the pertinent state housing agency which is responsible for allocating LIHTCs within the state. The terms of the extended use restrictions vary by property. See “SPECIAL FACTORS” above. Prepayment Restrictions. Certain subsidized or government loans include income and/or rent restrictions. Typically, such loans will prohibit prepayment for a certain period of time, and in some cases this period extends beyond the 15-year LIHTC compliance period. Other loans might permit prepayment, but in some instances only with the consent of the lender and only on payment of a prepayment premium. Local Municipality and State Agreements. Local municipality and state agreements may include subsidized loans, real estate tax relief or a grant of funds. Most of these agreements require some income and/or rent restrictions, and in some cases these restrictions extend beyond the 15-year LIHTC compliance period. Conclusion. One Apartment Complex remains in the Partnership, which is subject to certain restrictions. In preparing the analysis that follows, the MGP has used the Partnership’s December 31, 2014 Form 10-Q as a starting point. The MGP used the actual sale numbers for the Apartment Complex of Mansur Wood Living Center, L.P. and assumed that the AHOT Local Limited Partnership Interest would be sold for $1.00. However, because an actual purchaser may pay more than $1.00, actual results of the sale of the AHOT Local Limited Partnership Interest and the Dissolution and Termination may differ significantly from the analysis presented in this Consent Solicitation Statement. Using the approach described above, the Limited Partners should not anticipate that they would receive any distributions upon Dissolution and Termination. The sale proceeds from the Mansur Wood Living Center Apartment Complex will first be used to pay liabilities at the Local Limited Partnership and Partnership levels. These liabilities include liabilities to the Local General Partners, advances from the MGP to the Partnership and management fees owed to the MGP (including amounts previously written off the books). The Local General Partner of AHOT may not want to sell its Apartment Complex because of the lack of funds to be distributed from such a sale. In such event, the MGP may have to entice the Local General Partner to sell by agreeing to allow the Local General Partner to take a sales preparation fee that is not specified in the Local Limited Partnership partnership agreement, although there is no cash to pay such a fee. 15 Sale Price / Mortgage Amount (1)(2) Estimated Results of Proposal (1)(3) Local Limited Partnerships: Apartment Housing of Theodore, LTD (3) $
